UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4498


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES ANTHONY ASHE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cr-00659-DKC-1)


Submitted:   March 28, 2013                 Decided:   April 4, 2013


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy J. Sullivan, BRENNAN SULLIVAN & MCKENNA LLP, Greenbelt,
Maryland, for Appellant.     Sandra Wilkinson, Assistant United
States Attorney, Paul Nitze, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

            Charles        Anthony       Ashe,     Jr.,       appeals    his    conviction

following his conditional guilty plea, pursuant to a written

plea     agreement,        to     possession          with     intent    to     distribute

controlled       dangerous        substances,         in     violation    of    21    U.S.C.

§ 841(a)(1) (2006).              On appeal, Ashe’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but questioning

whether    the     district       court       erred     in    denying    his    motion      to

suppress    the    drugs        found    during     a      warrantless    search      of   his

vehicle.    Finding no error, we affirm.

            In     considering          the    district       court’s    denial      of    the

motion     to    suppress,        we     review       the    district     court’s      legal

determinations de novo and its factual determinations for clear

error.     United States v. Buckner, 473 F.3d 551, 553 (4th Cir.

2007).     “Since the district court denied the defendant’s motion

below, we construe the evidence in the light most favorable to

the [G]overnment.”              See United States v. Branch, 537 F.3d 328,

337 (4th Cir. 2008).

            “[W]e treat a traffic stop, whether based on probable

cause or reasonable suspicion, under the standard set forth in

Terry v. Ohio, 392 U.S. 1 . . . (1968).”                              United States v.

Digiovanni,       650   F.3d      498,    506      (4th      Cir.   2011).      The    Terry

analysis        involves        first     determining          “whether        the    police

                                               2
officer’s     action     was   justified          at   its   inception.”           Id.      We

conclude that the officers’ stop of Ashe was justified by their

observance of him driving a vehicle without wearing a seatbelt.

             The      second     prong       of     Terry     requires       “analyz[ing]

whether the police officer’s subsequent actions were reasonably

related in scope to the circumstances that justified the stop.”

Id.    We conclude that the district court did not err in finding

that the police officer’s observance of marijuana residue on the

floorboard of the vehicle was reasonable.                         Under the automobile

exception to the warrant requirement of the Fourth Amendment,

once   the    police    officer       observed         the   marijuana       residue,      the

officers      had     probable       cause     to      believe     that      the    vehicle

contained     contraband       and     could      search     the    vehicle    without       a

warrant.      See United States v. Kelly, 592 F.3d 586, 589 (4th

Cir. 2010) (finding, post-Arizona v. Gant, 556 U.S. 332 (2009),

that “if a car is readily mobile and probable cause exists to

believe      it     contains     contraband,           the   Fourth     Amendment         thus

permits police to search the vehicle without more”) (internal

quotation     marks     and    brackets       omitted).           To   the   extent       Ashe

challenges the officers’ credibility, “[w]e . . . defer to a

district court’s credibility determinations, for it is the role

of    the   district     court    to     observe        witnesses      and   weigh       their

credibility       during   a   pre-trial          motion     to    suppress.”        United

States v. Abu Ali, 528 F.3d 210, 232 (4th Cir. 2008) (internal

                                              3
quotation marks omitted).             Thus, we conclude that the district

court did not err in denying Ashe’s motion to suppress the drugs

and other physical evidence recovered during the search.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We   therefore      affirm     the    district      court’s     judgment.

This court requires that counsel inform Ashe, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Ashe requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court      for   leave    to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on Ashe.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented      in   the   materials

before    this   court   and    argument      would    not     aid   the   decisional

process.



                                                                             AFFIRMED




                                         4